 

Exhibit 10.1

 

[image_001.jpg]

 

Mr. Yves van Sante
Independent Director

 

By Email Only

 

August 6, 2018

 

 

 

Dear Yves,

 

Re: Increased Independent Director Duties & Fee Proposal 2018

 

I am writing further to our recent discussions in relation to your undertaking
additional Independent Director duties. As you know, we are rapidly growing, and
in the process of establishing and acquiring major new business units, which
include the incorporation of our Pareteum Asia business, the recruitment of a
dedicated Asia-Pacific Chief Executive Officer, as well as greatly expanding the
scope of our operations in Europe, not least through the recently announced
acquisition of Artilium plc, and the engagement of a local European Chief
Executive Officer.

 

As part of this expansion, I think it will be increasingly important to have
independent, non-executive, Board member oversight of these operations to ensure
business is conducted to our expected high standards.

 

Accordingly, I set out below your existing compensation arrangements, and wish
to make additional proposals for your remuneration arrangements, which take into
account recognition for your past performance, including your instrumental role
in facilitating the Artilium acquisition, as well as recognising that as we grow
and expand geographically, greater demands will be made of you in your capacity
as independent director.

  

Current Duties and Annual Remuneration       Basic annual Independent Director
fee: $80,000     Chairman of N&CG Committee fee: $5,000     Multiple Committee
fee: $20,000       $105,000

 

These fees which are typically paid quarterly in arrears in a combination of
cash and shares, at your elected ratio, will remain in place unaffected. In
addition, I propose the following additional remuneration components:

 

 

Additional Duties and Annual Remuneration       Pareteum Asia – Non-Exec.
Directorship fee: $25,000 (effective 15th August 2018)     Pareteum Europe –
Non-Exec. Directorship fee $25,000 (effective 1st August 2018)     Artilium plc
– Non-Exec. Directorship fee $25,000 (effective 1st October 2018)       $75,000

 

These additional annual fees will also be paid quarterly in arrears in cash or
shares or a combination, at your election, as normal, which we understand for
2018 is 50% cash and 50% shares.

 

 

Pareteum Corporation | 1185 Avenue of the Americas 37th FL New York, NY 10036 |
+1 (646) 810-2182
NYSE American: TEUM | www.Pareteum.com

 

 

 

Lastly, it is my intention to recognise your outstanding Independent Director
performance for your contribution to the business in 2017 generally, and in
connection with the Artilium acquisition in particular.

 

I therefore also propose a one-off 2017 and 2018 combined extraordinary Board
service bonus award of $120,000, which will be paid as requested in common
shares next quarter.

 

Please note that this proposal replaces and supersedes entirely any and all
prior arrangements, agreements and understandings in connection with your
services to Pareteum, whether for Board fees or other matters, and you agree
below to waive any such rights.

 

I hope the above is well received, and that you will indicate your agreement by
signing below where indicated.

 

Thank you, again, Yves, for your valuable contribution to our Board.

 

Yours sincerely,

 

 

 

/s/ Robert ‘Hal’ Turner          

Robert ‘Hal’ Turner

Executive Chairman & Principal Executive Officer

Pareteum Corporation

 

 

Acknowledged and agreed:

 

 

 

/s/ Yves van Sante             

Yves van Sante

Independent Director

Pareteum Corporation

 



March 1, 2018Albatross plc2



